  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BILLY PAIGE, on behalf of    )
himself and the class he     )
seeks to represent,          )
                             )
     Plaintiff,              )
                             )       CIVIL ACTION NO.
     v.                      )         2:18cv737-MHT
                             )              (WO)
EQUITY GROUP EUFAULA         )
DIVISION, LLC, a             )
subsidiary of Keystone       )
Foods, LLC,                  )
                             )
     Defendant.              )

                  PARTIAL DISMISSAL ORDER

    Upon   consideration    of   plaintiff   Billy   Paige’s

response to defendant Equity Group Eufaula Division,

LLC’s motion to dismiss the amended complaint (doc. no.

26), in which Paige “voluntarily dismisses his class

claims and his disparate impact claims,” it is ORDERED

that said claims are dismissed without prejudice, with

no costs taxed.

    This case is not closed.

    DONE, this the 20th day of February, 2020.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
